Citation Nr: 0411375	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach condition.

2.  Entitlement to service connection for a left shoulder injury.





ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from April 1956 to February 1960 
and from May 1963 to March 1967.  Followed by subsequent service 
in the Tennessee Army National Guard.

The case comes before the Board of Veterans' Appeals (Board) from 
a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of service connection for a left shoulder injury is the 
subject of a remand immediately following this decision.  At 
present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  By a rating decision dated in August 2003, the RO granted the 
veteran's claim for service connection for a stomach condition.

2.  There is no longer a controversy regarding the benefit sought 
as to the issue of service connection for a stomach condition.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim for service connection for a stomach 
disorder.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary 
to a decision by the Secretary under a law that affects the 
provision of benefits by the Secretary to the veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. § 511(a) (West 
2002).

All questions in a matter which under section 511(a) of title 38, 
United States Code, are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  Decisions 
of the Board shall be based on the entire record in proceedings 
and upon consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error of 
fact or law in the determination being appealed.  38 U.S.C.A. § 
7105 (West 2002).

In addition, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2003).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by the 
appellant personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2003).

Concerning the issue of service connection for a stomach 
condition, the Board observes that the RO granted entitlement to 
service connection for a stomach condition in an August 2003 
rating decision.  The veteran did not appeal the evaluation 
assigned.

As a result, the RO's decision awarding service-connection for a 
stomach condition has been fully resolved, and thus has rendered 
moot, the administrative claim on appeal to the Board.  Therefore, 
having resolved the veteran's claim in his favor, there is no 
longer a question or controversy remaining with respect to service 
connection for a stomach condition.  38 C.F.R. § 3.4 (2003).  Nor 
are any exceptions to the mootness doctrine present because the 
relief sought on appeal, the initial award of service-connection 
for a stomach condition has been accomplished without the need for 
action by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2003); 38 C.F.R. § 20.101 (2003).

Accordingly, this issue is dismissed.


ORDER

The appeal concerning service connection for a stomach condition 
is dismissed.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, although 
the ultimate responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the VCAA 
have not been fulfilled regarding the issue on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  

In the original claim submitted in April 2002, the veteran 
indicated that he was seeking service connection for a bilateral 
shoulder condition.  Additionally, in a RO letter sent to the 
veteran in June 2002, the RO indicated that they had received the 
veteran's claim for a bilateral shoulder condition.  However, the 
veteran was only provided a VA examination in December 2002 which 
examined his right shoulder but did not examine his left shoulder.  

In the present case, the veteran has never been afforded the 
benefit of a VA medical examination evaluating his claimed left 
shoulder disorder.  The Board finds that an examination to assess 
the claimed left shoulder disorder is needed.  Since, the RO must 
ensure compliance with the duty to assist, documentation and 
notification requirements set forth by the VCAA, the case is 
remanded to the RO for additional development.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).    

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal precedent (including 
all provisions under 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)); as well as the 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002)).  In particular, the 
RO should inform the appellant of the type of evidence required 
from him to substantiate his claim for service connection for a 
left shoulder disorder.  The appellant should also be informed 
that the RO will assist him in obtaining identified evidence, 
should he require such assistance.  The claims file must include 
documentation that there has been compliance with the VA's 
redefined duties to notify and assist a claimant as set forth in 
the VCAA and as specifically affecting the issue on appeal.

2.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated him, and who 
possess records relevant to the claimed left shoulder disability 
since September 1991 to the present.  Provide the veteran with 
release forms and ask that a copy be signed and returned for each 
health care provider identified and whose treatment records are 
not already contained within the claims file.  When the veteran 
responds, obtain records from each health care provider he 
identifies (except where VA has already made reasonable efforts to 
obtain the records from a particular provider).  If these records 
cannot be obtained and there is no affirmative evidence that they 
do not exist, inform the veteran of the records that the RO was 
unable to obtain, including what efforts were made to obtain them.  
Also inform the veteran that adjudication of the claims will be 
continued without these records unless he is able to submit them.  
Allow an appropriate period of time within which to respond.  
Furthermore, the veteran should be specifically informed as to 
what portion of evidence he is required/expected to submit, and 
which portion of the evidence the VA would attempt to obtain in 
order to assist the veteran in substantiating his claims, per 38 
U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the veteran provide information as 
to the dates of any recent treatment relevant to the claimed left 
shoulder disability at any VA Medical Center (VAMC).  All 
identified treatment records from any reported VAMC dated from 
September 1991, to the present which are not already contained 
within the claims file should be obtained and associated with the 
claims file.  If the search for the above records has negative 
results, the claims file must be properly documented with 
information obtained from the VA facility(ies).  Furthermore, the 
veteran should be specifically informed as to what portion of the 
evidence he is required/expected to submit, and which portion of 
the evidence the VA would attempt to obtain in order to assist the 
veteran in substantiating his claims.  Per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

4.  Only after the development described above has been completed, 
the RO should make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the following examination:
The veteran should be scheduled to undergo a VA examination, 
conducted by an orthopedist, to evaluate the nature, severity, and 
etiology of the claimed disorder of the left shoulder.  If no such 
disorder is currently found, the examiner should so indicate.  The 
RO must make available to the examiner the claims folder.  The 
claims folder must be thoroughly reviewed by the examiner in 
connection with the examination.  The examiner must indicate in 
the examination report that the claims file was reviewed.  All 
necessary tests and studies should be conducted in order to render 
a diagnosis of the claimed disorder.  The examiner should review 
all of the veteran's medical records and history, and the service 
and post-service medical records.  Following an examination of the 
veteran and a review of his medical records and history, the VA 
specialist should render an opinion as to whether it is at least 
as likely as not that the veteran suffered from a congenital or 
developmental defect, as opposed to a disease, prior to his 
entrance into the service.  Additionally, the VA specialist should 
render an opinion as to whether it is at least as likely as not 
that the claimed disorder existed prior to the veteran's entrance 
into the service.  As well, the examiner should render an opinion 
as to whether it is at least as likely as not that the veteran's 
pre-existing disorder, if any, became manifest during his active 
service and/or was aggravated/increased in disability during his 
service, and whether such increase was due to the natural progress 
of the disease.  Furthermore, the examiner should provide an 
opinion as to whether it is at least as likely as not that the 
currently claimed disorder was incurred during the veteran's 
active service, became manifest to a compensable degree within a 
one year period of his discharge from service, is related to any 
in-service symptomatology or symptoms (to include any pre-service 
disorder), and/or is otherwise related to his active service.  
Lastly, the VA specialist should render an opinion as to whether 
it is at least as likely as not that the claimed disorder is 
related to any post-service event(s) or diseases.  If the etiology 
of the veteran's disorder is attributed to multiple 
factors/events, the examiner should specify which 
symptoms/diagnoses are related to which factors/events.  It is 
requested that the VA specialist reconcile any contradictory 
evidence regarding the etiology of the veteran's disorder.  All 
pertinent clinical findings and the complete rationale for all 
opinions expressed should be set forth in a written report.

5.  Thereafter, the RO must review the claims folder and ensure 
that all of the foregoing development efforts have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  Remand 
instructions of the Board are neither optional nor discretionary.  
Full compliance with such instructions is mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should adjudicate the appellant's claim 
seeking entitlement to service connection for a left shoulder 
disorder.  If the benefit sought on appeal remains denied, the 
appellant should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



